--------------------------------------------------------------------------------

Exhibit 10.45
 
EXECUTION VERSION

NOTE EXCHANGE AGREEMENT
 
Note Exchange Agreement dated February 21, 2014 (the “Exchange Agreement”)
between Wolverine Flagship Fund Trading Limited (the “Holder”), Pulse
Electronics Corporation, a corporation organized under the laws of the State of
Pennsylvania (the “Company”), and Pulse Electronics (Singapore) Pte. Ltd. (the
“Singapore Borrower”).
 
In consideration of the mutual promises, representations, warranties and
covenants herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Holder, the Company and the
Singapore Borrower agree as follows:
 
1.                    Exchange of Notes. Subject to the terms and conditions of
this Exchange Agreement, the Holder agrees to irrevocably exchange the amount of
the Company’s 7.00% Convertible Senior Notes due 2014 (the “Notes”) set forth on
Schedule I hereto for one or more of the following (the “Exchange Transaction”)
in the respective amounts as set forth on Schedule I hereto (the
“Consideration”): (i) shares (the “Shares”) of the Company’s common stock, par
value $0.125 per share (the “Common Stock”), (ii) indebtedness under the Term B
Loans (as such term is defined in the Credit Agreement (the “Credit Agreement”)
dated as of February 28, 2008, as amended and restated as of February 19, 2009,
and further amended and restated as of August 5, 2011, as further amended and
restated as of March 9, 2012, as further amended and restated as of November 7,
2012, as further amended as of November 19, 2012, as further amended as of March
13, 2013, and as further amended by that certain Third Letter Agreement dated as
of February 21, 2014 (the "Third Letter Agreement") among the Company, the
Singapore Borrower, the lenders party thereto and Cantor Fitzgerald Securities,
as administrative agent (the “Administrative Agent”) and (iii) cash.
 
2.                   The Closing. Subject to the satisfaction or written waiver
of the conditions set forth in Section 9, the closing of the Exchange
Transaction (the “Closing”) shall take place at the offices of Dentons US LLP,
1221 6th Avenue, New York, NY 10020, at 10:00 a.m. New York time on February 21,
2014 or such other time and place as the parties may mutually agree.
 
3.                    Mechanics of Exchange. The Holder shall have provided the
Company with a brokerage statement or other written evidence dated as of the
date hereof verifying that the Holder is the beneficial owner of the amount of
Notes set forth on Schedule I hereto.  At the Closing, the Holder shall deliver
its Notes to Wells Fargo Bank N.A. via the Depository Trust Company's DWAC
system for CUSIP No. 74586WAA4.  Simultaneous thereto, the Company and the
Singapore Borrower shall deliver (or otherwise give effect to) the Consideration
in exchange for the Holder’s Notes whereupon such Notes shall be deemed
automatically cancelled.  The Exchange Transaction shall be deemed to be in full
satisfaction of the Company’s obligations (including all outstanding principal
and accrued interest thereon) under the Holder’s Notes, and all rights of the
Holder under (i) such Notes and (ii) the related Indenture dated December 22,
2009 (the “Indenture”) between the Company and Wells Fargo Bank, N.A., as
trustee, shall be terminated in full.

--------------------------------------------------------------------------------

4.                    Accrued and Unpaid Interest.  All accrued and unpaid
interest due to Holder with respect to the Notes shall be paid in cash by the
Company at the Closing.
 
5.                    Representations and Warranties of the Company. The Company
represents and warrants to the Holder that:
 
(a)                The Company is duly authorized, validly existing, and in good
standing under the laws of Pennsylvania, with full power and authority to
conduct its business as it is currently being conducted and to own its assets.
 
(b)                The Shares to be issued at the Closing will, when issued and
delivered in accordance with the terms set forth in this Exchange Agreement, be
validly issued, fully paid and nonassessable.
 
(c)                 The issuance by the Company of the Shares is exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”).  The Company is not, and has never been, an issuer identified in, or
subject to, Rule 144(i) promulgated by the Securities and Exchange Commission
(the “Commission”) under the Securities Act.
 
(d)                The Company has entered into exchange agreements relating to
the Company’s 7.00% Convertible Senior Notes due 2014 (the “Other Exchange
Agreements”) for the exchange of Notes held by other parties that when taken
together with this Exchange Transaction (collectively, the “Collective
Transactions”) relate to the participation of, and exchange for, at least 90% of
the aggregate principal amount of  the outstanding Notes as of the date hereof.
 
(e)                 The Company has executed (i) the Third Amendment relating to
the Investment Agreement (the “Investment Agreement”), dated as of November 7,
2012 as amended on March 11, 2013, and as further amended on April 5, 2013,
among the Company, Technitrol Delaware, Inc., the Singapore Borrower, OCM PE
Holdings, L.P. and certain of its affiliated funds (collectively, “Oaktree”) (in
the form attached hereto as Exhibit A) and (ii) the Third Letter Agreement (in
the form attached hereto as Exhibit B).
 
(f)                 The Company has the corporate power and authority to
execute, deliver and perform its obligations under this Exchange Agreement, the
Other Exchange Agreements, the Credit Agreement, the Investment Agreement and
all other ancillary documents thereto (collectively, the “Transaction
Documents”) and to issue, exchange and deliver the Consideration to the Holder.
 
(g)                 The execution and delivery by the Company of the Transaction
Documents does not, and the consummation of the transactions contemplated by the
Transaction Documents will not (i) result in a violation of any of the
organizational documents of the Company (including, without limitation, any
terms of any preferred stock contained therein) or any of its subsidiaries, any
capital stock of the Company or any of its subsidiaries or bylaws of the Company
or any of its subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, other than with respect to Article 3 of the
Indenture or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of The New York
Stock Exchange) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected, except, with respect to clauses (ii) and (iii) of this Subsection (g),
for such conflicts, violations and defaults that would not (x) result in a
Material Adverse Change, as defined herein, or (y) adversely affect the rights
of the Holder under the Transaction Documents.
2

--------------------------------------------------------------------------------

(h)                Each of the Transaction Documents has been duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the Holder, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject,
as to enforceability, to bankruptcy, insolvency and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, whether considered in a proceeding at law or in equity.
 
(i)                  Based on the Holder's representation in Section ‎7(a)(vii),
for the purposes of Rule 144 promulgated under the Securities Act, the Company
acknowledges and agrees that the holding period of the Notes (which the Company
acknowledges commenced December 22, 2009) may be tacked onto the holding period
of the Shares, and the Company agrees not to take a position contrary thereto or
inconsistent therewith.  Subject to the satisfaction or written waiver of the
conditions precedent in Section ‎9 and the Company’s receipt of the legal
opinion as set forth in  Section ‎10(b), the Company shall take all actions
necessary to issue the Shares without restriction and not containing any
restrictive or other legend without the need for any action by the Holder, and
the Company shall not issue any stop-transfer order, instruction or other
restriction with respect to the Shares.
 
6.                    Representations and Warranties of the Singapore Borrower. 
The Singapore Borrower represents and warrants to the Holder that:
 
(a)                 Each of the Transaction Documents that the Singapore
Borrower is party to has been duly executed and delivered by the Singapore
Borrower and, assuming the due authorization, execution and delivery by the
Holders, constitutes a legal, valid and binding obligation of the Singapore
Borrower, enforceable against the Singapore Borrower in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency and other laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles, whether considered in a proceeding at law or in
equity.
 
(b)                The execution and delivery by the Singapore Borrower of the
Transaction Documents that it is party to, does not, and the consummation of the
transactions contemplated by such Transaction Documents will not (i) result in a
violation of any of the organizational documents of the Singapore Borrower or
any of its subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Singapore
Borrower or any of its subsidiaries is a party, other than with respect Article
3 of the Indenture or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree applicable to the Singapore Borrower or any of its
subsidiaries or by which any property or asset of the Singapore Borrower or any
of its subsidiaries is bound or affected, except, with respect to clauses (ii)
and (iii) of this Subsection (b), for such conflicts, violations and defaults
that would not (x) have a Material Adverse Change, as defined herein, or (y)
adversely affect the rights of the Holder under the Transaction Documents.
3

--------------------------------------------------------------------------------

(c)                The Transaction Documents evidencing the portion of the
Consideration comprised of Term B Loans will have been duly authorized and, when
delivered pursuant to the terms set forth in this Exchange Agreement and the
Credit Agreement, will have been duly executed and delivered and will constitute
valid and legally binding obligations of the Singapore Borrower, enforceable in
accordance with their terms, subject as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, whether
considered in a proceeding at law or in equity.
 
(d)                The procedures to permit the giving of financial assistance
by the Singapore Borrower and any of the Company’s other applicable Subsidiaries
incorporated, organized or established under the laws of Singapore (or any other
applicable Subsidiary) under Section 76 of the Companies Act, Chapter 50 of
Singapore have been duly complied with and completed by the Singapore Borrower
and such other Subsidiaries in connection with the transactions contemplated by
this Exchange Agreement and the Collective Transactions.
 
7.                    Representations and Warranties of the Holder. The Holder
represents, warrants and covenants with, the Company that:
 
(a)                 General.
 
(i)               The Holder has all requisite authority to exchange the Notes
for the Consideration, enter into this Exchange Agreement and to perform all the
obligations required to be performed by the Holder hereunder, and the Exchange
Transaction will not contravene any law, rule or regulation binding on the
Holder or any investment guideline or restriction applicable to the Holder.
 
(ii)             The Holder represents that the Notes being exchanged by it
pursuant to this Exchange Agreement represent all Notes held or beneficially
owned by the Holder, and covenants that, from and after the date hereof to the
Closing, it shall not sell, offer to sell, contract to sell, grant any option
for the sale of, grant any security interest in, pledge, hypothecate, or
otherwise sell or dispose of any of the Notes or any interest therein.
 
(iii)            The Holder is organized under the laws of the jurisdiction set
forth on the signature page hereto and, if applicable, is not acquiring the
Shares or acting as a nominee or agent or otherwise for any other person or
entity.
4

--------------------------------------------------------------------------------

(iv)           The Holder understands and acknowledges that the Company is
executing Other Exchange Agreements for the exchange of Notes held by other
parties, and the consideration offered under any such Other Exchange Agreement
may be different than the Consideration.
 
(v)            The execution and delivery by the Holder of the Transaction
Documents does not, and the consummation of the transactions contemplated by the
Transaction Documents will not, conflict with, or result in any violation of the
Holder’s Certificate of Incorporation, By-laws or other similar organizational
documents or any material contracts and agreements to which it is a party.
 
(vi)           Each of the Transaction Documents has been duly executed and
delivered by the Holder and, assuming the due authorization, execution and
delivery by the Company, constitutes a legal, valid and binding obligation of
the Holder, enforceable against the Holder in accordance with its terms,
subject, as to enforceability, to bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, whether considered in a proceeding at law or in equity.

 
(vii)          The Holder (i) acquired the Notes in a transaction exempt from
registration under the Securities Act; (ii) the Holder’s holding period for the
Notes exceeds one year as calculated under Rule 144(d) under the Securities Act
and full consideration for the Notes was paid to the Company more than one year
prior to the date hereof, and (iii) the Holder is not now an “affiliate” of the
Company, as such term is defined in Rule 144(a)(1) of the Securities Act, nor
has such the Holder been an affiliate thereof during the preceding three months.
 
(b)                Information Concerning the Company.
 
(i)             The Holder has access to and reviewed all documents, reports and
other filings filed since January 1, 2013 by the Company with the Commission and
publicly available on the Commission’s Electronic Data-Gathering, Analysis, and
Retrieval system, as well as this Exchange Agreement, the Credit Agreement, and
the Investment Agreement, and is aware of (i) the existence of certain defaults
or events of default under the Credit Agreement, some of which are being waived
or are being made subject to a forbearance agreement, all in accordance with the
terms set forth in Section 2 of the Third Letter Agreement relating to certain
amendments of and waivers under the Credit Agreement (among the parties to the
Credit Agreement), (ii) the amendments being made to certain tax gross up
provisions in the Credit Agreement, in effect excluding Singapore withholding
taxes (imposed with respect to the Singapore Borrower’s interest payments to the
Lenders) from being deemed Indemnified Taxes and, thus, reducing the scope of
yield protection available to the Lenders under the Credit Agreement, all in
accordance with the terms set forth in Section 1.3 of the Third Letter
Agreement, and (iii) the payment of the PIK Amendment Payment to the Lenders
party to the Third Letter Agreement (equal to 1.5% of the Term Loans outstanding
as of the date the Third Letter Agreement becomes effective), all in accordance
with the terms set forth in Section 5 of the Third Letter Agreement.  The Holder
has received and reviewed such other information as it has deemed necessary or
appropriate concerning the Company any other matters relevant to its decision to
exchange its Notes for the Consideration.
5

--------------------------------------------------------------------------------

(ii)            The Holder and its professional advisors have had access to such
financial and other information concerning the Company as they have deemed
necessary in connection with its decision to exchange the Notes, have been
afforded the opportunity to obtain any information necessary to verify the
accuracy of any information set forth in the Transaction Documents, have had all
of its inquiries answered to its satisfaction, and have been furnished with such
other information that the Holder requested relating to the Company and the
Consideration.
 
(iii)           The Holder understands that no federal or state agency has
passed upon the merits or risks of this Exchange Transaction or made any finding
or determination concerning the fairness or advisability of this Exchange
Transaction.
 
(iv)           The Holder acknowledges the Company cannot provide the Holder
with any assurance that following the consummation of the Collective
Transactions, the Company will be able to satisfy and maintain the continuing
listing standards of the New York Stock Exchange (“NYSE”) or that the Common
Stock will continue to be listed for trading on the NYSE or be registered under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
 
(c)                Non-reliance.
 
(i)              The Holder confirms that it is not relying on any communication
(written or oral) of the Company as investment advice or as a recommendation to
exchange the Notes for the Consideration. The Holder understands that the
information and explanations provided by the Company to the Holder, including
any information in the Transaction Documents, shall not be considered investment
advice or a recommendation to exchange the Notes for the Consideration, and that
neither the Company nor any of its affiliates is acting or has acted as an
advisor to the Holder.  The Holder acknowledges that the Company has made no
representation regarding the proper characterization of the Consideration for
purposes of determining the Holder’s authority to exchange the Notes.
 
(ii)              The Holder confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise)
regarding the Exchange Transaction or (B) made any representation to the Holder
regarding the legality of the Exchange Transaction under applicable legal
investment or similar laws or regulations. In deciding to exchange the Notes for
the Consideration, the Holder is not relying on the advice or recommendations of
the Company and the Holder has made its own independent decision that the
Exchange Transaction is suitable and appropriate for the Holder.
 
(d)                Status of the Holder.
 
(i)              The Holder has such knowledge, skill and experience in
business, financial and investment matters that the Holder is capable of
evaluating the merits and risks of the Exchange Transaction. With the assistance
of the Holder’s own professional advisors the Holder has made its own legal,
tax, accounting and financial evaluation of the merits and risks of the Exchange
Transaction and the consequences of this Exchange Agreement. The Holder has
considered the suitability of the Consideration as an investment in light of the
Holder’s own circumstances and financial condition and the Holder is able to
bear the risks associated with such an investment, including a total loss of its
investment.
6

--------------------------------------------------------------------------------

(ii)            The Holder is an “accredited investor” as defined in Rule 501
under the Securities Act. The Holder is acquiring the Securities without having
been offered or sold the Securities by any form of “general solicitation” or
“general advertising,” in each case within the meaning of Rule 502 of Regulation
D under the Securities Act.
 
(iii)            The Holder agrees to furnish any additional information
reasonably requested by the Company to assure compliance with applicable laws in
connection with the Exchange Transaction.
 
(iv)            To the best of the Holder’s knowledge, neither the Holder, nor
any person having a direct or indirect beneficial interest in the Consideration
to be acquired, appears on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control of the United States
Department of the Treasury, nor are they otherwise a party with which the
Company is prohibited from dealing under the laws of the United States.
 
(v)            The Holder, prior to the issuance of Shares at Closing, does not
have an ownership interest equal to or greater than either (A) 5% of the number
of Shares of Common Stock of the Company, or (B) 5% of the voting power
outstanding of the Company.
 
(e)                 Restrictions on Transfer or Sale of Shares.
 
(i)              The Holder acknowledges that the Shares that will be issued to
the Holder as part of the Exchange Transaction as provided herein have not been
registered for sale under the Securities Act.
 
(ii)            The Holder is acquiring the Shares solely for the Holder’s own
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the Shares. The Holder understands that the
Shares have not been registered under the Securities Act or any securities,
“blue sky” or other similar laws of any state of the United States (the “State
Securities Laws”) by reason of specific exemptions under the provisions thereof
which depend in part upon the investment intent of the Holder and of the other
representations made by the Holder in this Exchange Agreement. The Holder
understands that the Company is relying upon the representations and agreements
contained in this Exchange Agreement (and any supplemental information) for the
purpose of determining whether this transaction meets the requirements for such
exemptions.
 
(iii)            The Holder understands that the Shares are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the Commission provide in substance that the Holder may dispose
of the Shares only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom.  Accordingly, until such time as the
Shares have been registered under the Securities Act, the Holder understands and
agrees that the Shares may not be reoffered, resold, pledged or otherwise
transferred except: (A) pursuant to an exemption from registration under the
Securities Act and (B) in accordance with any applicable state securities laws.
7

--------------------------------------------------------------------------------

(iv)          The Holder understands and acknowledges that the representations
and warranties contained herein may be required in connection with the
securities laws of the United States and that the Company will be relying on
these representations and warranties.  The Holder irrevocably authorizes the
Company to rely upon these representations and to produce this Exchange
Agreement to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.
 
(v)            The Holder agrees that the transferability of the Shares are
subject to the terms and conditions of that certain contained in the Orderly
Sales Provision as set forth in Schedule I hereto.
 
8.                    Release from Claims.  Effective upon Closing, Holder, its
affiliates, successors and assigns hereby releases and discharges the Company
from any and all claims the Holder may have now, or may have in the future,
arising out of, or related to, the Notes, including, without limitation, any
claims that the Holder is entitled to receive any principal or interest payments
with respect to the Notes (except as specifically provided in this Exchange
Agreement) or to participate in the mandatory repurchase of the Notes by the
Company upon a Fundamental Change (as such term is defined in the Indenture) or
any redemption or defeasance of the Notes.
 
SECTION 1542 OF THE CALIFORNIA CIVIL CODE PROVIDES: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR EXPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF KNOWN BY HIM, MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”  BY EXECUTING THIS
DOCUMENT, EACH HOLDER IS EXPRESSLY ACKNOWLEDGING AND AGREEING, HOWEVER, THAT
THIS RELEASE IS INTENDED TO INCLUDE NOT ONLY CLAIMS THAT ARE KNOWN, BUT ALSO
THOSE THAT ARE NOT KNOWN OR SUSPECTED TO EXIST, AND ARE HEREBY WAIVING ALL
RIGHTS AFFORDED BY SECTION 1542 OF THE CALIFORNIA CIVIL CODE.
 
9.                    Conditions to the Obligations of the Holder and the
Company. The obligations of the Holder to exchange the Notes for the
Consideration, and for the Company to deliver the Consideration, are subject to
the satisfaction or written waiver at or prior to the Closing of the following
conditions precedent:
8

--------------------------------------------------------------------------------

(a)                The representations and warranties of the Holder contained in
Section 7 and of the Company and the Singapore Borrower contained in Sections 5
and 6, respectively, shall be true and correct as of the Closing in all material
respects (except with respect to representations and warranties that contain a
materiality qualification, which shall be true and correct in all respects) with
the same effect as though such representations and warranties had been made as
of the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties are true and correct as of such date), and each of the Holder,
the Company, and the Singapore Borrower shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required to be performed, satisfied or complied with at or prior to the Closing
Date.  The Holder shall have received a certificate, executed by duly authorized
officers of the Company and the Singapore Borrower, dated as of the Closing
Date, with respect to the matters set forth in this Section 9(a) and as to such
other matters as may be reasonably requested by the Holder and in the form
reasonably acceptable to the Holder.
 
(b)                The Company shall have obtained any and all consents,
actions, approvals, permits and waivers necessary for consummation of the
Collective Transactions and made all filings required by the Pennsylvania
Business Corporation Law, federal securities laws, and the rules of the NYSE.
 
(c)                The Collective Transactions shall relate to at least 90% of
the aggregate principal amount of the outstanding Notes as of the date of the
Closing, all conditions precedent set forth in the Collective Transactions shall
have been satisfied or waived, and the Collective Transactions shall close
simultaneously with the Closing.
 
(d)                An amendment to the Company's Series A Preferred Stock
Certificate of Designation shall have been filed with the Pennsylvania
Department of State to provide for the automatic conversion of the Company's
outstanding Series A Preferred Stock into Common Stock immediately following the
Closing.
 
(e)                The consummation of the Exchange Transaction and the
Collective Transactions shall be in compliance with the terms of the Investment
Agreement and the Credit Agreement, each as amended as of the closing of the
Collective Transaction, and shall not cause any Default or Event of Default (as
such terms are defined in the Credit Agreement) under the Credit Agreement that
has not been otherwise waived by the Lenders (as such terms are defined in the
Credit Agreement).
 
(f)                 From the date hereof through the date of the Closing, there
shall not have been any occurrence of a Material Adverse Change.  For the
purposes of this section,” Material Adverse Change” shall mean any event,
circumstance, change or effect that, individually or in the aggregate, is
materially adverse to the business, condition (financial or otherwise), assets,
liabilities, prospects or results of operations of the Company and its
subsidiaries, taken as a whole.
 
(g)                Each of the Company, the Singapore Borrower, and the Holder
shall have performed and complied in all material respects with all covenants
and agreements required by this Exchange Agreement to be performed by it on or
prior to the Closing.
9

--------------------------------------------------------------------------------

(h)                The Company and the Administrative Agent (as defined in the
Credit Agreement) shall have received and accepted the Holder’s fully executed
Lender Joinder Agreement (as defined in the Credit Agreement) and any and all
other agreements, instruments or documents that are necessary to (i) qualify the
Holder as a Lender under the Credit Agreement in accordance with the terms
specified therein, and (ii) permit the Administrative Agent to record in the
Register (as defined in the Credit Agreement) the name and address of the
Holder, and such Holder’s commitments and principal amount of loans owing to it
under the Credit Agreement.
 
(i)                  The Company shall have obtained approval of the NYSE to
list the Shares.
 
(j)                  Each of the closing deliverables set forth in Section ‎10
shall have been delivered by the relevant party at the Closing.
 
10.                 Closing Deliverables.    At the Closing:
 
(a)                The Company shall issue irrevocable instructions to its
transfer agent and any subsequent transfer agent in the form attached hereto as
Exhibit D (the “Irrevocable Transfer Agent Instructions”) to issue certificates
or credit shares to the applicable balance accounts at The Depository Trust
Company, registered in the name of the Holder or its respective nominee(s), for
the portion of the Consideration consisting of Shares. The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 10 will be given by the Company to its
transfer agent with respect to the Shares, and that, subject to applicable law,
the Shares shall otherwise be freely transferable on the books and records of
the Company, as applicable, to the extent provided in this Exchange Agreement.
 
(b)                Holder’s legal counsel, which shall be Holder’s internal
legal counsel or a nationally or regionally recognized law firm, shall deliver
an opinion addressed to the Company and its common stock transfer agent, in the
form set forth in Exhibit E.
 
(c)                The Company shall deliver to the Administrative Agent, a
Compliance Certificate, a copy of which is attached hereto as Exhibit F.  Such
copy of the Compliance Certificate attached hereto shall be redacted to exclude
Schedule 2 thereof.  The Holder shall be entitled to rely on such Compli
ance Certificate as if it was delivered to the Holder.
 
11.                 Termination.  In the event that the Closing has not been
consummated on or before February 27, 2014, this Exchange Agreement shall be
terminated and deemed to be null and void ab initio and the Holder’s Notes shall
be reinstated as if this Exchange Agreement never existed.
 
12.                  Confidentiality.  All data, reports, records and other
information of any kind provided by the Company to the Holder in connection with
the Exchange Transaction shall be treated by the Holder as confidential,
including, but not limited to, the Consideration, and the Holder shall not
reveal such confidential information to third parties without the prior written
consent of the Company. Confidential information that is available or that
becomes available in the public domain, other than through a breach of this
provision by a party, shall no longer be treated as confidential information. 
The foregoing restrictions shall not apply to the disclosure of confidential
information to any affiliate, employee, consultants or professional agent of the
Holder; it being understood further that in such case, only such confidential
information that such third party shall have a legitimate need to know, shall be
disclosed, and the person to whom such disclosure is made shall first undertake
in writing to protect the confidential nature of such information, at least to
the same extent as the Holder is obliged under this clause.
10

--------------------------------------------------------------------------------

13.                  Disclosure of Transactions and Other Material Information. 
The Company shall (x) on or before 8:30 a.m., New York time, on the first (1st)
business day after the date of this Exchange Agreement, issue a press release
(the “Press Release”) disclosing all the material terms of the transactions
contemplated by this Exchange Agreement and the Other Exchange Agreements and
(y) on or before 8:30 a.m., New York time, on the second (2nd) Business Day
after the date of this Exchange Agreement, file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by this
Exchange Agreement and the Other Exchange Agreements in the form required by the
Exchange Act (the “8-K Filing”).  The Company shall provide drafts of the Press
Release and 8-K Filing to the Holder prior to issuance or filing thereof and
shall consider in good faith any comments on the drafts made by the Holder. 
From and after the issuance of the Press Release, the Company shall have
disclosed all material, non-public information (if any) delivered to the Holder
by the Company or any of its officers, directors, employees or agents in
connection with the transactions contemplated by this Exchange Agreement. Except
as otherwise required pursuant to the Credit Agreement, the Company shall not,
and the Company shall cause each of its officers, directors, employees and
agents, not to, provide Holder with any material, non-public information
regarding the Company from and after the issuance of the Press Release without
the express prior written consent of the Holder (which may be granted or
withheld in the Holder’s sole discretion).  Subject to applicable law, without
the prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), the Company shall not disclose the name of the Holder
in any filing, announcement, release or otherwise.
 
14.                 Tax Treatment.  The Company and the Holder agree to treat
for U.S. federal, state, and local tax purposes the Exchange Transaction as a
transfer by the Company of the Consideration to the Holder in exchange for and
in satisfaction of the Notes held by the Holder.
 
15.                 Waiver, Amendment. Neither this Exchange Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.
 
16.                 Assignability. Neither this Exchange Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or the Holder without the prior
written consent of the other party, and any assignment without such consent
shall be void ab initio.
 
17.                Waiver of Jury Trial. THE HOLDER IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AGREEMENT.
11

--------------------------------------------------------------------------------

18.                 Submission to Jurisdiction. With respect to any suit, action
or proceeding arising out of the transactions contemplated by this Exchange
Agreement, the Holder irrevocably submits to the exclusive jurisdiction of the
federal or state courts located in the Borough of Manhattan in New York City.
 
19.                 Governing Law. This Exchange Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws provisions that would result in the application of
the substantive laws of another state.
 
20.                 Section and Other Headings. The section and other headings
contained in this Exchange Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Exchange Agreement.
 
21.                 Counterparts. This Exchange Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement. Counterparts delivered electronically shall be deemed an
original.
 
22.                 Expenses.  Except as may be expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Exchange Agreement;
provided that the Company shall pay all processing and recordation fees payable
to the Administrative Agent required in connection with this Exchange Agreement.
 
23.                 Notices. All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given (i) on
the date of delivery if delivered personally or via email, (ii) the date of
delivery, if sent by an internationally recognized courier, or (iii) three days
after sending, if sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses (or such other address as
either party shall have specified by notice in writing to the other):


If to the Company:
Pulse Electronics Corporation
 
12220 World Trade Drive
 
San Diego, California  92128
 
Email: MBond@pulseelectronics.com
 
Attention: Michael C. Bond
 
 
If to the Holder:
To the address set forth on the signature page hereto.

 
24.                 Binding Effect. The provisions of this Exchange Agreement
shall be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.
12

--------------------------------------------------------------------------------

25.                  Survival. All representations, warranties, agreements and
covenants contained in this Exchange Agreement shall survive the Closing.
 
26.                 Entire Agreement. This Exchange Agreement, together with any
exhibits and schedules thereto, constitutes the entire agreement among the
parties pertaining to the exchange of securities as contemplated herein and
supersedes any prior oral or written agreements, proposals or understandings
among the parties hereto with respect to such matters.
 
27.                 Notification of Changes. Subject to Section 13 hereof, each
party covenants and agrees to notify the other parties to this Exchange
Agreement upon the occurrence of any event prior to the Closing that would cause
any representation, warranty, or covenant of such party contained in this
Exchange Agreement to be false or incorrect.
 
28.                  Severability. If any term or provision of this Exchange
Agreement is held invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Exchange Agreement or invalidate or render unenforceable such
term or provision in any other jurisdiction.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder, the Company and the Singapore Borrower have
executed this Exchange Agreement as of the date first set forth above.


WOLVERINE FLAGSHIP FUND TRADING LIMITED
 
 
By:  Wolverine Asset Management, LLC, its investment manager
 
 
 
 
Print or Type Name of Holder
 
 
 
/s/ Andrew R. Sujdak
 
Signature
 
 
 
Andrew R. Sujdak, Managing Director
 
Title and Authorized Person, if applicable
 
 
 
 
 
Taxpayer ID Number
 
 
 
Wolverine Flagship Fund Trading Limited
 
c/o Wolverine Asset Management, LLC
 
175 West Jackson Boulevard, Suite 340
 
Chicago, Illinois 60604
 
United States of America
 
 
 
Attention:   Legal Department
 
Telephone: 312.884.3880
 
Facsimile:  312.884.4645
 
Email:   convertsaccounting@wolvefunds.com
 

--------------------------------------------------------------------------------

PULSE ELECTRONICS CORPORATION
PULSE ELECTRONICS (SINGAPORE) PTE. LTD.
 
 
 
 
By:
/s/ Michael C. Bond.
By:
/s/ Michael C. Bond
 
Name: Michael C. Bond
 
Name: Michael C. Bond
 
Title: Senior Vice President and
 
Title: Director
 
Chief Financial Officer
 
 

 
 

--------------------------------------------------------------------------------